Case 2:19-cv-00362-DSF-PLA Document 1 Filed 01/16/19 Page 1 of 23 Page ID #:1



 1   Todd M. Friedman (SBN 216752)
     Adrian R. Bacon (SBN 278512)
 2   LAW OFFICES OF TODD M. FRIEDMAN, P.C.
     21550 Oxnard Street, Suite 780
 3   Woodland Hills, CA 91367
     Phone: 877-206-4741
 4   Fax: 866-633-0228
     tfriedman@toddflaw.com
 5   abacon@toddflaw.com
 6
     John R. Habashy (SBN 236708)
 7   Tiffany N. Budda (SBN 232679)
     LEXICON LAW
 8   633 W. 5th Street, 28th Floor
     Los Angeles, CA 90071
 9   Telephone: (877) 529-5090
     Facsimile: (888) 373-2107
10
     Attorney for Plaintiff and the putative class
11
12
                           UNITED STATES DISTRICT COURT
13
                          CENTRAL DISTRICT OF CALIFORNIA
14
15
     ABEL ONTIVEROS, individually                Case No.
16   and on behalf of all others similarly
     situated,                                   CLASS ACTION COMPLAINT;
17                                               DEMAND FOR JURY TRIAL
                     Plaintiff,
18
           vs.
19
     2005 RESIDENTIAL TRUST 3-2; FCI
20   LENDER SERVICES, INC.; BANK
     OF AMERICA, NATIONAL
21   ASSOCIATION DBA
     COUNTRYWIDE BANK, FSB;and
22   DOES 1-10, inclusive
23                   Defendants.
24
25
26
27
28


                                  CLASS ACTION COMPLAINT
Case 2:19-cv-00362-DSF-PLA Document 1 Filed 01/16/19 Page 2 of 23 Page ID #:2



 1         Plaintiff Abel Ontiveros (“Plaintiff” or “Mr. Ontiveros”), on behalf of
 2   himself and all others similarly situated, by way of a Class Action Complaint
 3   against Defendants Bank of America, National Association dba Countrywide Bank,
 4   FSB; 2005 Residential Trust 3-2; and FCI Lender Services, Inc. (collectively,
 5   “Defendants”), based upon personal knowledge as to himself and his own acts, and
 6   upon information and belief as to all other matters, hereby alleges as follows:
 7                            SUMMARY OF THE ACTION
 8         1.     In this action, Plaintiff seeks to represent himself and all other
 9   similarly situated consumers affected by Defendants’ improper conduct in servicing
10   closed-end mortgage loans, (the “Class”) in violation of the Truth in Lending Act,
11   15 U.S.C. § 1601, et seq. (the “Act”); its implementing regulations, Federal Reserve
12   Board Regulation Z, 12 C.F.R. § 226 et seq. (“Regulation Z”) (collectively,
13   “TILA”); and for violations of the Rosenthal Fair Debt Collection Practices Act
14   (“RFDCPA”), Cal. Civ. Code § 1788, et seq., prohibiting debt collectors from
15   engaging in abusive, deceptive, and unfair practices.
16         2.     Defendants are the holders, assignees and/or servicers of a second
17   mortgage on Plaintiff’s home. The second mortgage is a closed-end consumer
18   credit transaction secured by a dwelling – i.e., a closed-end mortgage loan – and,
19   thus, Defendants’ servicing of the second mortgage must comply with TILA.
20         3.     Among other things, TILA requires servicers, such as Defendants, to
21   send mortgage borrowers, such as Plaintiff, a periodic statement each billing cycle
22   containing certain information about their loans. A servicer is permitted to stop
23   sending such periodic statements for loans that have been “charged off.” However,
24   if the servicer subsequently stops treating the loan as “charged off,” or otherwise
25   purports to charge any fees or interest, the servicer must immediately resume
26   sending periodic statements. Meanwhile, TILA expressly prohibits servicers from
27   retroactively assessing fees or interest for periods during which the servicer was not
28   sending periodic statements.
                                              1

                                CLASS ACTION COMPLAINT
Case 2:19-cv-00362-DSF-PLA Document 1 Filed 01/16/19 Page 3 of 23 Page ID #:3



 1         4.     After financial hardship caused Plaintiff to fall behind on his mortgage
 2   payments, Defendants notified him that the loan was being “charged off” and
 3   subsequently stopped sending him periodic statements or any other correspondence
 4   regarding the loan.       Approximately five years then passed without any
 5   communication between the parties.
 6         5.     After nearly five years of silence, Defendants began sending Plaintiff
 7   billing statements purporting to retroactively assess late fees and interest charges
 8   against him for the preceding five-year period, during which Defendants had not
 9   sent him any periodic statements regarding the ostensibly “charged off” loan.
10         6.     Defendants’ conduct violates TILA in that: (a) their billing statements
11   constitute unlawful attempts to retroactively assess fees and interest against
12   Plaintiff for the five-year period during which they did not send Plaintiff any
13   periodic statements in violation of TILA; or, in the alternative, (b) Defendants’
14   failure to send Plaintiff periodic statement each billing cycle, while still purporting
15   to assess fees and interest on his account, constituted a separate violation of TILA
16   each billing cycle that passed for nearly five-years straight.
17         7.     On information and belief, Defendants’ normal business practice is to
18   retroactively assess fees and interest charges for earlier billing cycles during which
19   no periodic statement was sent to the borrower.           On information and belief,
20   Defendants sent Plaintiff the unlawful biling statement, and sent similarly unlawful
21   billing statements to the other Class members, in accordance with this normal
22   business practice.
23         8.     Defendants’ retroactive assessments result in overstatements of the
24   amount of interest consumers owe on their accounts. But many borrowers are
25   unaware of the illegality of Defendants’ retroactive assessments and are induced by
26   Defendants to pay the overcharges without contest. Defendants’ violations of TILA
27   directly harm Class members by depriving them of the excess funds they expend on
28
                                               2

                                 CLASS ACTION COMPLAINT
Case 2:19-cv-00362-DSF-PLA Document 1 Filed 01/16/19 Page 4 of 23 Page ID #:4



 1   the illegal fees and interest charges.       Rather than refund Class members’
 2   overpayments, Defendants retain the overpayments as ill-gotten gains.
 3         9.    Defendants are sophisticated companies and are aware that their
 4   retroactive assessments are unlawful. Clearly, Defendants have concluded that the
 5   ill-gotten revenue they receive from borrowers who do not challenge the unlawful
 6   assessments sufficiently exceeds the potential costs Defendants might incur as a
 7   result of their unlawful activity.   Defendants have made a calculated business
 8   decision to systematically and routinely violate TILA and it has become their
 9   normal business practice.
10         10.   Plaintiff brings this class action on behalf of himself and a class of all
11   others similary situated to stop and deter Defendants’ misconduct, seeking an
12   injunction stopping Defendants from sending statements that purport to
13   retroactively charge borrowers for charge-off periods and/or failing to send periodic
14   statements as required by TILA, and to seek redress for Defendants’ past
15   wrongdoing, seeking an award of statutory damages, together with costs and
16   reasonable attorneys’ fees by reason of Defendants’ violations of TILA, 15 U.S.C.
17   § 1638, and 12 C.F.R. § 1026.41.
18                                        PARTIES
19         11.   Mr. Ontiveros is an individual residing in Ventura County, California,
20   within the jurisdiction of this Court, and is a “debtor” as defined by Cal. Civ. Code
21   §1788.2(h). Mr. Ontiveros is the owner of 2172 Cloyne Street, Oxnard, California
22   93033 (the “Ontiveros Residence”).
23         12.   On information and belief, Defendant Bank of America, National
24   Association dba Countrywide Bank, FSB (“Countrywide”), is a National
25   Association engaged in the business of providing lending and financing for the sale
26   of real property, with adequate contacts within the State of California so as to be
27   within the jurisdiction of this Court. At all times relevant hereto, Countrywide, in
28   the ordinary course of its business, regularly      extended or offered to extend
                                              3

                                 CLASS ACTION COMPLAINT
Case 2:19-cv-00362-DSF-PLA Document 1 Filed 01/16/19 Page 5 of 23 Page ID #:5



 1   consumer credit for which a finance charge is or may be imposed or which, by
 2   written agreement, is payable in more than four installments. Countrywide is a
 3   “creditor” and “servicer” of the mortgage loan at issue in this matter within the
 4   meaning of the Act, and subject to its requirements 15 U.S.C. § 1602(g) and
 5   Regulation Z §§ 226.2(a)(17) and 1026.2(a)(17). Furthermore, Defendant engaged,
 6   through the use of mails and telephone, in the business of collecting a debt from
 7   Plaintiff which qualifies as a “consumer debt,” as defined by the RFDCPA Cal.
 8   Civ. Code §1788.2(c); and regularly attempts to collect debts alleged to be due
 9   then, and therefore is a “debt collector” as defined by the RFDCPA Cal. Civ. Code
10   §1788.2(c).
11         13.     On information and belief, Defendant 2005 Residential Trust 3-2
12   (“Residential Trust”), is a Delaware Statutory Trust filed on March 31, 2017
13   (according to public records) engaged in the business of collecting motrgate and
14   interest payments, with adequate contacts within the State of California so as to be
15   within the jurisdiction of this Court. Residential Trust claims to hold an assignment
16   of the mortgage loan at issue in this matter by virtue of Corporation Assignment of
17   Deed of Trust, executed on or about June 21, 2017. To the extent that Residential
18   Trust holds such an assignment it is an assignee subject to Plaintiffs’ claims under
19   the Act by virtue of 15 U.S.C. § 1641(e). Residential Trust is a “creditor” and
20   “servicer” of the mortgage loan at issue in this matter within the meaning of the
21   Act, and subject to its requirements 15 U.S.C. § 1602(g) and Regulation Z §§
22   226.2(a)(17) and 1026.2(a)(17).
23         14.     On information and belief, defendant FCI Lender Services, Inc.
24   (“FCI”) is a corporation engaged in the business of collecting mortgage and interest
25   payments, with adequate contacts within the State of California so as to be within
26   the jurisdiction of this Court. FCI purports to be the entity entitled to receive
27   scheduled periodic payments from Plaintiff covering the Class Period, pursuant to
28   the terms of the mortgage at issue in this case and responsible for making the
                                              4

                                CLASS ACTION COMPLAINT
Case 2:19-cv-00362-DSF-PLA Document 1 Filed 01/16/19 Page 6 of 23 Page ID #:6



 1   payments to the owner of the loan or other third parties of principal and interest and
 2   such other payments with respect to the amounts due from Plaintiff as may be
 3   required pursuant to the terms of the mortgage. FCI was, at all times relevant to the
 4   allegations in this complaint, acting as the agent of Defendant 2005 Residential and
 5   as a servicer of of the mortgage loan at issue in this matter, within the meaning of
 6   the Act, and subject to its requirements, 15 U.S.C. § 1602(g) and Regulation Z §§
 7   12 CFR 1024.2 and 1026.41.
 8         15.    Plaintiff is informed and believes, and thereon alleges, that at all times
 9   mentioned and relevant herein, each and every defendant was the principal, agent,
10   master, servant, co-venturers, employer or employee of each and every other
11   defendant, and at all times relevant herein was acting in such capacity. Plaintiff
12   further alleges that the acts performed by them as agents, principals, servants and
13   employees were performed within the course and scope of their authority and
14   employment. Each of the defendants is in some way responsible for the damages
15   sustained by Plaintiff. When the complaint references any act of any defendant or
16   defendants, such allegation shall be deemed to mean the act of those defendants
17   named in the particular cause of action to which such act pertains and each of them
18   acting, individually, jointly and severally.
19         16.    Defendants, and each of them, aided and abetted, encouraged, and
20   rendered substantial assistance to the other defendants in breaching their obligations
21   to Plaintiff, as alleged herein. In taking action, as alleged herein, to aid and abet and
22   substantially assist the commissions of these wrongful acts and other wrongdoings
23   complained of, each of the defendants acted with an awareness of its/his/her
24   primary wrongdoing and realized that its/his/her conduct would substantially assist
25   the accomplishment of the wrongful conduct, wrongful goals, and wrongdoing.
26                             JURISDICTION AND VENUE
27         17.    Jurisdiction is conferred on this Court by 15 U.S.C. § 1640(e) and 28
28   U.S.C. §§ 1331, 1337. The Court has authority to issue a declaratory judgment by
                                                5

                                 CLASS ACTION COMPLAINT
Case 2:19-cv-00362-DSF-PLA Document 1 Filed 01/16/19 Page 7 of 23 Page ID #:7



 1   virtue of 28 U.S.C. § 2201. Furthermore, this Court has supplemental jurisdiction,
 2   pursuant to 28 U.S.C. § 1367, over Plaintiff’s claims under the Rosenthal Fair Debt
 3   Collection Practices Act, Cal. Civ. Code §1788, et seq..
 4         18.      Venue is proper in this Court under 28 U.S.C. section 1391(b), because
 5   all incidents, events, and occurrences giving rise to this action occurred in, Los
 6   Angeles County, California.
 7         19.      The Court has personal jurisdiction over Defendants as Defendants
 8   conduct business within this district and have purposefully availed themselves of
 9   the laws and markets of the state of California and this district.
10                               TRUTH IN LENDING ACT
11         20.      The Act was enacted May 29, 1968 as Title I of the Consumer Credit
12   Protection Act, Pub.L. 90–321, 82 Stat. 146.
13         21.      In enacting TILA, Congress found that economic stabilization would
14   be better enhabce and competition would rise among financial institutions if
15   borrowers would be better informed by the use of credit. By providing proper
16   information to consumers, they are able to better make informed decision regarding
17   the use of credit.
18         22.      The Act establishes and explains required disclosures that must be
19   made to consumers, whom undertake the use of credit, and better protect the
20   consumer against inaccurate and unfair billing practices. The Act introduced the
21   Annual Percentage Rate (“APR”) calculation mandated for all consumer lenders.
22   Certain misleading interest rate calculations used previously, mainly on auto loans,
23   were barred.
24         23.      The Act is implemented by various regulations known collectively as
25   “Regulation Z.”
26         24.      Initially, the regulations comprising Regulation Z were promulgated
27   by the Federal Reserve Board (“FRB”) and codified at 12 C.F.R. 226 et seq.
28   However, pursuant to the Dodd Frank Wall Street Reform and Consumer Protection
                                               6

                                  CLASS ACTION COMPLAINT
Case 2:19-cv-00362-DSF-PLA Document 1 Filed 01/16/19 Page 8 of 23 Page ID #:8



 1   Act, Pub. L. No. 111-203, 124 Stat. 1376 (2010) (“Dodd Frank”), effective July 21,
 2   2011, the Act’s general rule making authority was transferred to the Consumer
 3   Financial Protection Bureau (“CFPB”) and regulations created thereafter are
 4   codified at 12 C.F.R. 1026 et seq. The CFPB’s new regulations attempt to mirror
 5   those promulgated by the FRB whenever feasible.
 6         25.    Regulation Z is divided into five subparts – A through E – and apply to
 7   various types of consumer credit transactions.          Several appendices contain
 8   information explaining and clarifying the regulations – e.g., identify the procedures
 9   for determinations about state laws, state exemptions and issuance of staff
10   interpretations, special rules for certain kinds of credit plans, a list of enforcement
11   agencies, model disclosures which if used properly will ensure compliance with the
12   Act, and the rules for computing annual percentage rates in closed-end credit
13   transactions and total annual loan cost rates for reverse mortgage transactions, etc.
14         26.    In furtherance of Dodd-Frank, congress added certain billing
15   requirements to the Act. Dodd Frank, Pub. L. No. 111-203, § 1420, 124 Stat. 1376
16   (2010) (codified as amended at 15 U.S.C. § 1638(f)). To that end, Section 1026.41
17   of Regulation Z sets forth the billing requirements that TILA imposes on servicers
18   of second mortgages, which are liens placed on the subject property that are junior
19   to the liens already placed on the property. .
20         27.    A creditor is defined as “a person who both (1) regularly
21   extends… consumer credit which is payable by agreement in more than four
22   installments or for which the payment of a finance charge is or may be required,
23   and (2) is the person to whom the debt arising from the consumer credit
24   transaction is initially payable on the face of the evidence of indebtedness or, if
25   there is no such evidence of indebtedness, by agreement.” 15 U.S.C. § 16202(g)
26         28.    For purposes of this paragraph (c), the terms “servicer” and
27   “servicing” have the same meanings as provided in 12 CFR 1024.2(b). the terms
28   “servicer” and “servicing” have the same meanings as provided in 24 CFR
                                               7

                                 CLASS ACTION COMPLAINT
Case 2:19-cv-00362-DSF-PLA Document 1 Filed 01/16/19 Page 9 of 23 Page ID #:9



 1   3500.2(b), as amended.     A servicer (as that term is defined under 12 U.S.C.
 2   2605(i)(2)) . For the purposes of this section, servicer includes the creditor,
 3   assignee, or servicer, as applicable. 12 CFR 1026.41
 4         29.   Regulation Z requires that a servicer or mortgagee is required to send
 5   periodic statements each billing cycle for any “closed-end consumer credit
 6   transaction secured by a dwelling,” such as a mortgage loan.           12 C.F.R. §
 7   1026.41(a).the servicer send monthly statements for the accruing of interest.
 8         30.   Pursuant to Regulation Z, servicers can stop sending periodic
 9   statements if only if the mortgage loan has been “charged off” and the borrower
10   will not be charged any additional fees or interest. 12 CFR §1026.41(e)(6)(i)(A).
11         31.   The servicer must also send the borrower within 30 days of the charge-
12   off or last periodic statement, a document clearly labeled “Suspension of
13   Statements & Notice of Charge off - Retain this Copy for your records.” 12 CFR
14   §1026.41(e)(6)(i)(B)
15         32.   However, if the servicer subsequently stops treating the loan as
16   charged-off, or if the servicer otherwise charges any fees or interest, the servicer
17   must immediately resume providing statements. 12 CFR §1026.41(e)(6)(ii)(A)
18         33.   In addition, the servicer must not retroactively assess fees or interest.
19   12 CFR §1026.41(e)(6)(ii)(B)
20                               STATEMENT OF FACTS
21                          FACTS SPECIFIC TO PLAINTIFF
22         34.   The Ontiveros Residence has been in the Ontiveros family since 1998,
23   when Mr. Ontiveros’ parents acquired title to the property as joint tenants. Mr.
24   Ontiveros has resided in the home since his childhood.
25         35.   Mr. Ontiveros acquired title to the Ontiveros Residence in 2004.
26         36.   On or about May 15, 2007, Mr. Ontiveros entered into a consumer
27   credit transaction (hereinafter “the Transaction”) with Countrywide in which the
28
                                              8

                                CLASS ACTION COMPLAINT
Case 2:19-cv-00362-DSF-PLA Document 1 Filed 01/16/19 Page 10 of 23 Page ID #:10



  1   consumer credit extended to Mr. Ontiveros was subject to a finance charge and was
  2   initially payable to Countrywide.
  3         37.     A true and accurate copy of the credit agreement evidencing the
  4   Transaction is attached hereto, marked Plaintiff’s Exhibit A, and by this reference
  5   is incorporated herein.
  6         38.     As part of the Transaction, Countrywide retained a security interest in
  7   the Ontiveros Residence – 2172 Cloyne Street, Oxnard, California 93033.
  8         39.     The security interest was not created to finance the acquisition or
  9   initial construction of the Ontiveros Residence.
 10         40.     A true and accurate copy of the mortgage evidencing Countrywide’s
 11   security interest (the “Second Mortgage”) is attached hereto, marked Plaintiff’s
 12   Exhibit B, and by this reference is incorporated herein.
 13         41.     Initially, Countrywide held and serviced the obligation. It required a
 14   monthly payment for principal and interest of $318.70, payable to Countrywide.
 15   After completion of the Transaction Mr. Ontiveros made ongoing payments that
 16   went toward principal, interest, and finance charges to Countrywide and its
 17   subsidiaries. Countrywide retained the payments its servicer collected from Mr.
 18   Ontiveros.
 19         42.     Due to severe financial hardship, Mr. Ontiveros fell behind on the
 20   monthly payments due on the Second Mortgage.          Eventually, in or around late
 21   March 2010, Mr. Ontiveros stopped making payments on the Second Mortgage
 22   altogether.
 23         43.     On about August 2012, Mr. Ontiveros entered into a loan modification
 24   agreement regarding the first mortgage on his home, but never resumed making
 25   payments on the Second Mortgage. At the time, Mr. Ontiveros assumed that the
 26   loan modification agreement “took care of” the Second Mortgage as well.
 27
 28
                                               9

                                  CLASS ACTION COMPLAINT
Case 2:19-cv-00362-DSF-PLA Document 1 Filed 01/16/19 Page 11 of 23 Page ID #:11



  1         44.      In or around August 2012, Mr. Ontiveros received a document,
  2   indicating that the Second Mortgage had been “charged off” (hereinafter, the
  3   “Charge-off Document”).
  4         45.      Shortly, after entering into the modification agreement and receiving
  5   the Charge-off Document, Mr. Ontiveros stopped receiving monthly statements
  6   concerning the Second Mortgage.
  7         46.      In reliance upon Defendants’ representations in the Charge-off
  8   Document, and his independent understanding that the loan modification agreement
  9   he entered had “taken care of” the Second Mortgage, Mr. Ontiveros believed that,
 10   going forward, his monthly obligations for fees and finance charges were limited to
 11   those imposed by the modification agreement and were being satisfied by his new
 12   monthly mortgage payments. The fact that Mr. Ontiveros did not receive a “notice
 13   of default” regarding the Second Mortgage bolstered his belief.
 14         47.      For approximately five years Mr. Ontiveros did not receive any other
 15   correspondence regarding the Second Mortgage (the “Five-year Silence”).
 16         48.      On information and belief, on or about June 21, 2017, Countrywide,
 17   assigned the Second Mortgage to 2005 Residential.
 18         49.      On information and belief, 2005 Residential engaged FCI as its
 19   servicer.
 20         50.      On or about September 21, 2017, Mr. Ontiveros received from FCI, on
 21   behalf of 2005 Residential, two bills – one dated, August 21, 2017 and the other
 22   dated, September 21, 2017 – purporting to retroactively assess monthly late fees
 23   and finance charges covering the Five-year Silence, during which no monthly
 24   periodic statements were being sent to Mr. Ontiveros. As a result of Defendants’
 25   unlawful inclusion of sums for unpaid late charges, past due interest, and fees that
 26   had purportedly accrued during the Five-year Silence, the bills overstated the
 27   balance due.
 28
                                               10

                                  CLASS ACTION COMPLAINT
Case 2:19-cv-00362-DSF-PLA Document 1 Filed 01/16/19 Page 12 of 23 Page ID #:12



  1             51.   A true and accurate copy of the bills sent by FCI, on behalf of 2005
  2   Residential, in conjunction with this consumer credit transaction (the “FCI Bills”),
  3   are attached hereto as Plaintiff’s Exhibit C, and by this reference is incorporated
  4   herein.
  5             52.   Regulation Z required that Defendants send Mr. Ontiveros monthly
  6   statements for the accruing of interest. Defendants were permitted to stop sending
  7   periodic statements only if the Second Mortgage had been “charged off” and Mr.
  8   Ontiveros was not being charged any additional fees or interest. If, after ceasing
  9   their transmission of monthly statements, Defendants subsequently decided to stop
 10   treating the loan as charged-off or to charge any fees or interest, Defendants were
 11   required to resume providing statements and were prohibited from retroactively
 12   assessing fees or interest. In light of Regulations Z’s requirements, Defendants
 13   either:
 14                   (a)   violated 15 U.S.C. § 1638 by failing to provide Mr. Ontiveros,
 15                   for each billing cycle, a periodic statement meeting the requirements of
 16                   paragraphs (b), (c), and (d) of 12 CFR section 1026.41, as required by
 17                   TILA in connection with the Transaction. For approximately five
 18                   years Defendants did not send Mr. Ontiveros any periodic statements;
 19                   or
 20                   (b)   violated 15 U.S.C. § 1638by purporting to retroactively charge
 21                   Mr. Ontiveros late fees and finance charges covering the period of
 22                   time during which they were not sending Mr. Ontiveros any periodic
 23                   statements and were conducting themselves as if the Second Mortgage
 24                   had been “charged off”
 25             53.   Mr. Ontiveros has been harmed by the actions and omissions of
 26   Defendants. If Defendants would have sent the required periodic statements during
 27   the Five-year Silence Mr. Ontiveros would have actively paid down the accruing
 28   finance charges, relieving the financial pressure currently imposed thereby. Mr.
                                                 11

                                    CLASS ACTION COMPLAINT
Case 2:19-cv-00362-DSF-PLA Document 1 Filed 01/16/19 Page 13 of 23 Page ID #:13



  1   Ontiveros would have also sought better terms, contested the interest and fees,
  2   and/or sought clarification regarding the permissible fees applicable to a “charged
  3   off” loan and would have successfully obtained the benefits resulting from those
  4   alternative pursuits.
  5         54.    §1788.17 of the RFDCPA mandates that every debt collector
  6   collecting or attempting to collect a consumer debt shall comply with the provisions
  7   of Sections 1692b to 1692j, inclusive, of, and shall be subject to the remedies in
  8   Section 1692k of, Title 15 of the United States Code statutory regulations contained
  9   within the FDCPA, 15 U.S.C. §1692d, and §1692d(5).
 10         55.    Defendant’s conduct violated the RFDCPA in multiple ways,
 11   including but not limited to:
 12                a. Using false, deceptive, or misleading representations or means in
 13                    connection with collection of a debt (15 U.S.C. § 1692e);
 14                b. Falsely representing the character, amount, or legal status of
 15                    Plaintiff’s debt (15 U.S.C. § 1692e(2)(A));
 16                c. Using false representations and deceptive practices in connection
 17                    with collection of an alleged debt from Plaintiff (15 U.S.C. §
 18                    1692e(10);
 19                d. Using unfair or unconscionable means against Plaintiff in
 20                    connection with an attempt to collect a debt (15 U.S.C. § 1692f);
 21                e. Collecting an amount from Plaintiff that is not expressly authorized
 22                    by the agreement creating the debt (15 U.S.C. § 1692f(1));
 23                f. Collecting an amount from Plaintiff that is not permitted by law (15
 24                    U.S.C. § 1692f(1));
 25
 26               FACTS COMMON TO ALL MEMBERS OF THE CLASS
 27
 28
                                               12

                                    CLASS ACTION COMPLAINT
Case 2:19-cv-00362-DSF-PLA Document 1 Filed 01/16/19 Page 14 of 23 Page ID #:14



  1         56.    On information and belief, Defendants’ normal business practice is to
  2   retroactively assess fees and interest charges for earlier billing cycles during which
  3   no periodic statement was sent to the borrower.
  4         57.    On information and belief, Defendants sent Plaintiff the unlawful
  5   biling statement, and sent similarly unlawful billing statements to the other Class
  6   members, in accordance with this normal business practice.
  7         58.    Defendants’ retroactive assessments result in overstatements of the
  8   [amount/balance] consumers owe on their accounts.
  9         59.    Many borrowers are unaware of the illegality of Defendants’
 10   retroactive assessments and are induced by Defendants to pay the overcharges
 11   without contest.
 12         60.    Defendants’ violations of TILA directly harm Class members by
 13   depriving them of the excess funds they expend on the illegal fees and interest
 14   charges.
 15         61.    Rather than refund Class members’ overpayments, Defendants retain
 16   the overpayments as ill-gotten gains.
 17         62.    Defendants are sophisticated companies and are aware that their
 18   retroactive assessments are unlawful. Defendants have concluded that the ill-gotten
 19   revenue they receive from borrowers who do not challenge the unlawful
 20   assessments sufficiently exceeds the potential costs Defendants might incur as a
 21   result of their unlawful activity.   Defendants have made a calculated business
 22   decision to systematically and routinely violate TILA and it has become their
 23   normal business practice.
 24                          CLASS ACTION ALLEGATIONS
 25         63.    Mr. Ontiveros brings this action pursuant to Federal Rule of Civil
 26   Procedure, Rule 23; and 15 U.S.C. § 1640(a) on behalf of himself and the Class.
 27         64.    Mr. Ontiveros represents, and is a member of the Class, consisting of
 28   all persons within the United States who: (1) received a billing statement from
                                               13

                                  CLASS ACTION COMPLAINT
Case 2:19-cv-00362-DSF-PLA Document 1 Filed 01/16/19 Page 15 of 23 Page ID #:15



  1   Defendants or their agents that purported to retroactively charge late fees and
  2   finance charges covering a period during which the subject mortgage loan was
  3   “charged off” and/or Defendants were not sending periodic statements to the
  4   borrower; and/or (2) were not sent a periodic statement by Defendants for any
  5   billing cycle, within one year prior to the filing of the Complaint through the date of
  6   final approval, during which Defendants charged the person late fees or finance
  7   charges within four year prior to the filing of the Complaint through the date of
  8   final approval.
  9           65.   The following people are excluded from the Class: (1) any Judge or
 10   Magistrate presiding over this action and members of their family; (2) Defendants,
 11   Defendants’ subsidiaries, parents, successors, predecessors, and any entity in which
 12   Defendants or their parents have a controlling interest and its current or former
 13   employees, officers and directors; (3) persons who properly executre and file a
 14   timely request for exclusion from the Class; (4) persons whose claims in this matter
 15   have been finally adjudicated on the merits or otherwise released; (5) Plaintiff’s
 16   counsel and Defendants’ counsel; and (6) the legal representatives, successors and
 17   assigns of any such excluded persons.
 18           66.   Mr. Ontiveros does not know the exact number of members in the
 19   Class, but believes the Class members number in the [hundreds of thousands], if not
 20   more.    Thus, this matter should be certified as a class action to assist in the
 21   expeditious litigation of this matter.
 22           67.   Mr. Ontiveros and members of the Class were harmed by Defendants’
 23   acts and omissions in at least the following ways: (1) Defendants, either directly or
 24   through their agents, unlawfully failed to send Mr. Ontiveros and the Class
 25   members required periodic mortgage statements, thereby depriving Mr. Ontiveros
 26   and the Class members of certain information that important and/or necessary to
 27   making proper financial decisions in the ownership of their home; and/or (2)
 28   Defendants, either directly or through their agents, unlawfully charged Mr.
                                               14

                                  CLASS ACTION COMPLAINT
Case 2:19-cv-00362-DSF-PLA Document 1 Filed 01/16/19 Page 16 of 23 Page ID #:16



  1   Ontiveros and the Class members late fees and finance charges that were assessed
  2   retroactively to cover periods during which Defendants did not send required
  3   periodic statements, thereby understating the balance due. Mr. Ontiveros and the
  4   Class members were damaged thereby.
  5         68.    This suit seeks only damages and injunctive relief for recovery of
  6   economic injury on behalf of the Class and it expressly is not intended to request
  7   any recovery for personal injury and claims related hereto. Plaintiff reserves the
  8   right to expand the Class definition to seek recovery on behalf of additional persons
  9   as warranted as facts are learned in further investigation and discovery.
 10         69.    There is a well-defined community of interest in the questions of law
 11   and fact involved affecting the parties to be represented. The factual and legal
 12   issues common to the entire class predominate over the factual and legal issues that
 13   may affect individual members of the class. Examples of common questions:
 14                (a)   Whether, within a year prior to the filing of this Complaint
 15                through the date of final approval, Defendants or their agents failed to
 16                send a Class member the required periodic statement for any billing
 17                cycle during which Defenants charged the Class member late fees or
 18                finance charges;
 19                (b)   Whether, within a year prior to the filing of this Complaint
 20                through the date of final approval, Defendants or their agents sent a
 21                Class member a billng statement that purported to retroactively charge
 22                late fees and finance charges for a period during which the subject
 23                mortgage loan was “charged off” and/or Defendants did not send the
 24                Class member a required periodic statement;
 25                (c)   Whether, in the ordinary course of their business, Defendants or
 26                their agents (1) regularly extended or offered to extend consumer
 27                credit for which a finance charge is or may be imposed or which, by
 28                written agreement, is payable in more than four installments or (2)
                                               15

                                 CLASS ACTION COMPLAINT
Case 2:19-cv-00362-DSF-PLA Document 1 Filed 01/16/19 Page 17 of 23 Page ID #:17



  1               purported to be an entity entitled to receive a scheduled periodic
  2               mortage payment from a Class member and responsible for making the
  3               payment to the owner of the loan or other third parties of principal and
  4               interest and such other payments with respect to the amounts due from
  5               the Class member pursuant to the terms of the mortgage;
  6               (d)    Whether Mr. Ontiveros and the Class members were damaged
  7               by Defendants’ alleged violations of TILA, and the extent of damages
  8               for such violations;
  9               (e)    Whether Defendants and their agents should be enjoined from
 10               engaging in such conduct in the future
 11         70.   As a person that was not sent a periodic statement by Defendants for
 12   approximately five years and then received a billing statement that purported to
 13   retroactively charge late fees and finance charges for that five-year period, Mr.
 14   Ontiveros is asserting claims that are typical of the Class. Mr. Ontiveros can fairly
 15   and adequately represent and protect the members of the Class. Mr. Ontiveros is
 16   committed to the vigorous prosecution of this action. Mr. Ontiveros has no interest
 17   that is antagonistic to the Class or any member of the Class. Defendants do not
 18   have any defenses that are unique to Mr. Ontiveros. Mr. Ontiveros has retained
 19   counsel competent and experienced in class action litigation and in the prosecution
 20   of TILA claims.
 21         71.   This putative class action is appropriate for certification because a
 22   class action is a superior method for the fair and efficient adjudication of this
 23   controversy because joinder of all parties is impracticable. Class-wide damages are
 24   essential to induce Defendants to comply with TILA.          The interest of Class
 25   members in individually controlling the prosecution of separate claims against
 26   Defendants is small because the maximum statutory damages in an individual
 27   action for violation of TILA are minimal, especially given the burden and expense
 28   of individual prosecution of the complex litigation necessitated by Defendants’ acts
                                              16

                                 CLASS ACTION COMPLAINT
Case 2:19-cv-00362-DSF-PLA Document 1 Filed 01/16/19 Page 18 of 23 Page ID #:18



  1   and omissions. Thus, it would be virtually impossible for the individual members
  2   of the Class to obtain effective relief from Defendants’ misconduct. Even if
  3   members of the Class could sustain such individual litigation, it would still not be
  4   preferable to a class action, because individual litigation would increase the delay
  5   and expense to all parties due to the legal and factual controversies presented in this
  6   Complaint. By contrast, a class action presents far fewer management difficulties
  7   and provides the benefits of single adjudication, economy of scale, and
  8   comprehensive supervision by a single Court. Economies of time, effort and
  9   expense will be fostered and uniformity of decisions ensured.
 10         72.       Defendant has acted on grounds generally applicable to the Class,
 11   thereby making appropriate final injunctive relief and corresponding declaratory
 12   relief with respect to the Class as a whole.
 13                                FIRST CLAIM FOR RELIEF
 14    VIOLATION OF THE TRUTH IN LENDING ACT 15 U.S.C. § 1601 (Against
 15                                        All Defendants)
 16         73.       Plaintiff re-alleges and incorporates by reference the above paragraphs
 17   as though set forth fully herein.
 18         74.       The Plaintiff’s loan is a “federally related mortgage loan” as said term
 19   is defined by 12 C.F.R. § 1024.2(b). Defendants do not qualify for the exception for
 20   “small servicers” as defined in 12 C.F.R. § 1026.41(e)(4) or the exemption for a
 21   “qualified lender” as defined in 12 C.F.R. § 617.700. Defendantsare subject to
 22   Truth in Lending, Regulation Z.
 23         75.       The Act provides for civil liability against creditors and, in limited
 24   circumstances, assignees of creditors. 15 U.S.C. § 1640(a) (“Section 1640”), which
 25   is entitled “civil liability,” provides a private right of action for damages against
 26   “any creditor who fails to comply with” the Act’s requirements for credit
 27   transactions.
 28
                                                 17

                                    CLASS ACTION COMPLAINT
Case 2:19-cv-00362-DSF-PLA Document 1 Filed 01/16/19 Page 19 of 23 Page ID #:19



  1         76.     Section 1641(e) governs assignee liability under TILA for violations
  2   involving “a consumer credit transaction secured by real property.” That section
  3   extends creditor liability to assignees if the violation “is apparent on the face of the
  4   disclosure statement provided in connection with such transaction.” Pursuant to
  5   Section 1640(e)(2), a violation is apparent on the face of the disclosure statement if
  6   “(A) the disclosure can be determined to be incomplete or inaccurate by a
  7   comparison among the disclosure statement, any itemization of the amount
  8   financed, the note, or any other disclosure of disbursement; or (B) the disclosure
  9   statement does not use the terms or format required to be used by this subchapter.”
 10         77.     Section 1026.41(a)(2) requires servicers such as Defendants send
 11   monthly statements for the accruing of interest, stating, in pertinent part: “A
 12   servicer of a transaction subject to this section shall provide the consumer, for each
 13   billing cycle, a periodic statement meeting the requirements of paragraphs (b), (c),
 14   and (d) of this section.”
 15         78.     Section 1026.41(e)(6) governs the cessation and resumption of the
 16   transmission of period billing statements concerning “charged off” loans and states
 17   as follows:
 18                 (6)   Charged-off loans.
 19                               (i) A servicer is exempt from the requirements of this
 20                               section for a mortgage loan if the servicer:
 21                                     (A) Has charged off the loan in accordance with
 22                                     loan-loss provisions and will not charge any
 23                                     additional fees or interest on the account; and
 24                                     (B) Provides, within 30 days of charge-off or the
 25                                     most    recent   periodic   statement,   a   periodic
 26                                     statement, clearly and conspicuously labeled
 27                                     “Suspension of Statements & Notice of Charge Off
 28                                     - Retain This Copy for Your Records.” The
                                                 18

                                   CLASS ACTION COMPLAINT
Case 2:19-cv-00362-DSF-PLA Document 1 Filed 01/16/19 Page 20 of 23 Page ID #:20



  1                                  periodic statement must clearly and conspicuously
  2                                  explain that, as applicable, the mortgage loan has
  3                                  been charged off and the servicer will not charge
  4                                  any additional fees or interest on the account; the
  5                                  servicer will no longer provide the consumer a
  6                                  periodic statement for each billing cycle; the lien on
  7                                  the property remains in place and the consumer
  8                                  remains liable for the mortgage loan obligation and
  9                                  any obligations arising from or related to the
 10                                  property, which may include property taxes; the
 11                                  consumer may be required to pay the balance on
 12                                  the account in the future, for example, upon sale of
 13                                  the property; the balance on the account is not
 14                                  being canceled or forgiven; and the loan may be
 15                                  purchased, assigned, or transferred.
 16                           (ii)   Resuming compliance.
 17                                  (A) If a servicer fails at any time to treat a
 18                                  mortgage loan that is exempt under paragraph
 19                                  (e)(6)(i) of this section as charged off or charges
 20                                  any additional fees or interest on the account, the
 21                                  obligation to provide a periodic statement pursuant
 22                                  to this section resumes.
 23                                  (B) Prohibition on retroactive fees. A servicer may
 24                                  not retroactively assess fees or interest on the
 25                                  account for the period of time during which the
 26                                  exemption in paragraph (e)(6)(i) of this section
 27                                  applied.
 28
                                                19

                               CLASS ACTION COMPLAINT
Case 2:19-cv-00362-DSF-PLA Document 1 Filed 01/16/19 Page 21 of 23 Page ID #:21



  1          79.     TILA expressly prohibits Defendants from retroactively assessing fees
  2   and interest charges on mortgage loans for periods during which the borrower was
  3   not being sent periodic statements: “Prohibition on retroactive fees. A servicer may
  4   not retroactively assess fees or interest on the account for the period of time during
  5   which the exemption in paragraph (e)(6)(i) of this section applied.” 12 CFR §
  6   1026.41.
  7          80.     In the course of the respective consumer credit transactions at issue in
  8   this case, Defendants violated 15 U.S.C. § 1638(f) and Regulation Z §
  9   1026.41(a)(2) and/or (e)(6)(ii)(B) by failing to provide Mr. Ontiveros and the Class
 10   members, for each billing cycle, a periodic statement meeting the requirements set
 11   forth in Section 1026.41.
 12          81.     In the course of the respective consumer credit transactions at issue in
 13   this case, Defendants also violated Regulation Z § 1026.41 (e)(6)(ii)(B) by
 14   purporting to retroactively charge Mr. Ontiveros and the Class members late fees
 15   and finance charges covering periods of time during which they did not send Mr.
 16   Ontiveros and the Class members any periodic statements.
 17          82.     Plaintiff’s claims state:
 18                  a.    A valid injury in fact;
 19                  b.    Which is traceable to the conduct of Defendant; and
 20                  c.    Is likely to be redressed by a favorable judicial decision.
 21          83.     In the present case, Plaintiff’s Prayers for Relief include request for
 22   statutory damages pursuant to 15 U.S.C. § 1692k(a)(2)(A) and 15 U.S.C. §1640(a)
 23   (2)(iv).     The statutory damages set by Congress and specifically redress the
 24   financial damages suffered by Plaintiff and the members of the putative class.
 25          84.     Plaintiff’s Prayers for Relief request injunctive relief to restrain
 26   Defendants from the alleged unlawful practices in the future. The award of
 27   monetary damages and the order for injunctive relief redress the injuries of the past,
 28   and prevent future injury in the future.
                                                 20

                                    CLASS ACTION COMPLAINT
Case 2:19-cv-00362-DSF-PLA Document 1 Filed 01/16/19 Page 22 of 23 Page ID #:22



  1         85.    Plaintiff and members of the Class suffered a concrete injury in fact,
  2   that is directly traceable to Defendant’s conduct, and is likely to be redressed by a
  3   favorable decision in this action.
  4         86.    As a result of the aforesaid violations of the Act and Regulation Z,
  5   pursuant to 15 U.S.C. §§ 1638(f), 1640(a), and 1641(e), Defendants are liable to
  6   Plaintiff and the Class Members for:
  7                a.     Statutory damages of $4,000 for each periodic statement
  8                violations;
  9                b.     Actual damages in an amount to be determined at trial;
 10                c.     A reasonable attorney fee;
 11                d      Costs of the litigation and reasonable attoryney’s fees; and
 12                e.     Any other remedy this Honorable Court deems appropriate.
 13                              SECOND CLAIM FOR RELIEF
 14    VIOLATION OF THE TRUTH IN LENDING ACT 15 U.S.C. § 1601 (Against
 15                                        All Defendants)
 16         87.    Plaintiff re-alleges and incorporates by reference the above paragraphs
 17   as though set forth fully herein.
 18         88.    To the extent that Defendant’s actions, counted above, violated the
 19   RFDCPA, those actions were done knowingly and willfully.
 20         89.    As a result of the aforesaid violations of the RFDCPA, Defendants are
 21   liable to Plaintiff and the Class Members for:
 22                a. Actual damages;
 23                b. Statutory damages for willful and negligent violations;
 24                c. Costs of the litigation and reasonable attorney’s fees; and,
 25                d. Any other remedy this Honorable Court deems appropriate.
 26
 27
 28                                 PRAYER FOR RELIEF
                                                21

                                  CLASS ACTION COMPLAINT
Case 2:19-cv-00362-DSF-PLA Document 1 Filed 01/16/19 Page 23 of 23 Page ID #:23



  1         WHEREFORE, Plaintiff requests entry of judgment in his favor and in favor
  2   of the Class members against Defendants as follows:
  3         1.     For an order certifying the Class and appointing Plaintiff as Class
  4   Representative;
  5         2.     For an order certifying the undersigned counsel as Class Counsel;
  6         3.     For an order required Defendants, at their own cost, to notify all Class
  7   Members of the unlawful conduct herein;
  8         4.     For statutory damages pursuant to 15 U.S.C. §1640 (a)(1), (2)(iv),
  9   according to proof, but not less than $400.00 for violations of TILA;
 10         5.     For any award to Plaintiffs of the costs of this action, including the
 11   fees and costs of experts, together with reasonable attorney’s fees, costs and
 12   expenses pursuant to 15 U.S.C. § 1692k(a)(3);
 13         6.     For all other relief at law or in equity that Plaintiffs are entitled to by
 14   law that this Court deems just and proper.
 15                             DEMAND FOR JURY TRIAL
 16         Plaintiff hereby demands a jury trial.
 17
      DATED: January 16, 2019          LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 18
 19                                        By: /s/Todd M. Friedman________________
                                               Todd M. Friedman, Esq.
 20                                            Attorneys for Plaintiff and the putative class
 21
 22
 23
 24
 25
 26
 27
 28
                                                22

                                  CLASS ACTION COMPLAINT
